UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1688


RUDIS ONAN CHICAS-SANCHEZ,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 2, 2020                                        Decided: January 14, 2020


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christina A. Wilkes, WILKES LEGAL, LLC, Takoma Park, Maryland, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Emily Anne Radford, Assistant Director,
David J. Schor, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rudis Onan Chicas-Sanchez, a native and citizen of Honduras, petitions for review

of an order of the Board of Immigration Appeals (“Board”) denying his motion for

reconsideration and reopening. We have thoroughly reviewed the record and conclude that

the Board did not abuse its discretion in denying the motion. See Urbina v. Holder, 745

F.3d 736, 741 (4th Cir. 2014) (stating standard of review). Accordingly, we deny the

petition for review.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                     PETITION DENIED




                                            2